DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, it is unclear how BOTH the nonwoven layer and the netting layer can be embedded in the conforming layer with the nonwoven in contact with the marking layer and the netting layer can ALSO be in contact with the marking layer when they are separate layers.  The claim requires them to both be in the conforming layer and in contact with the marking layer so they would be in the same place,  Additionally, the netting is also in contact with the adhesive layer so it have to extend the entire depth of the conforming layer means the nonwoven and the netting would have to be entangled, but they are required to be separate.  Should this claim recite the netting protrudes into the adhesive layer and not the marking layer?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 25, 27-31, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 16/351,162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference encompass those of the application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/351,152 in view of Haunschild(US Patent 5,981,033). 
16/351,152 teaches all the elements of claim 22 including a marking tape having an adhesive layer and a core layer made of marking layer, a second layer, and a fibrous layer but does not teach the marking layer being acrylic.  Haunschild teaches a marking tape having an adhesive layer and a core layer made of marking layer, a second layer, and a scrim.(Figure 1)  The reference teaches the marking layer can be ethylene methacrylic acid.(Col. 3, ll. 44-45)  It would have been obvious to one of ordinary skill in the art at the time of filing  to make the marking layer of 16/351,152 from ethylene methacrylic acid since the claims are silent as to the exact material, leading one to look to similar structures and since Haunschild et al. is directed to a similar structure which has ethylene methacrylic acid as the marking layer.(Col. 3, ll. 44-45)  
This is a provisional nonstatutory double patenting rejection.
Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/351,152 in view of Rice et al.(WO 95/08426). 
16/351,152 teaches all the elements of claim 22 including a marking tape having an adhesive layer and a core layer made of marking layer, a second layer, and a fibrous layer made of a netting and a nonwoven with the nonwoven embedded in the second layer and in contact with the marking layer but does not teach the nonwoven is partially embedded in the marking layer.  Rice et al. teaches a marking tape having an adhesive layer and a core layer made of marking layer, and a second layer, with a nonwoven partially embedded in them both.  This securely bonds them together so they don’t delaminate.(Pg. 1, ll. 38-40)  It would have been obvious to one of ordinary skill in the art at the time of filing to partially embed the nonwoven of 16/351,152 in the marking layer so they don’t delaminate as taught by Rice et al.(Pg. 1, ll. 38-40)
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, see the response, filed 9/22/20, with respect to the art rejection of the claims have been fully considered and are persuasive.  The 103 rejection of claims 22,25, 27-35 and 46 has been withdrawn.  However, applicant’s amending of 16/351,152 has resulted in a double patenting rejection being made.
Regarding applicant’s argument as to claim 44, applicant has not corrected the fact that the claim requires the nonwoven and the netting to be at the same location, i.e. the interface of the marking and conforming layers, when they are supposed to be separate layers.’
Regarding applicant’s argument that Rice states the entire base layer as the reason behind the durability of the pavement markings, the reference clearly states one of the problems is delamination between the layers.(Pg. 1, ll. 39-40)  Clearly a layer located at this location which bridges between the layers helps prevent delamination. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, excluding the double patenting reference, does not teach or clearly suggest a marking layer, a conforming layer, and an adhesive layer in that order having a nonwoven embedded in the conforming layer and in contact with the marking layer, and a netting embedded in the conforming layer and in contact with the adhesive layer wherein the netting layer and the nonwoven are separate layers which are in contact(i.e. touching) with one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746